Citation Nr: 1402720	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  08-11 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee patellar tendonitis. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee patellar tendonitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Chicago, Illinois, most recently had jurisdiction over the case.

In November 2010, the Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge.  The transcript of the hearing is associated with the claims file. 

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last had a VA joints examination to assess his service-connected left knee patellar tendonitis and right knee patellar tendonitis in March 2011.  The examiner listed right knee as well as left knee flexion to 135 degrees with pain starting at 120 degrees in each knee.  Thereafter, the examiner commented that there was additional functional impairment due to pain and pain on repeated use in each knee, equivalent to lost motion of 5 degrees beyond the actual measured range of motion. 

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the March 2011 VA joints examination report is not wholly adequate, as the examiner failed to include range of motion findings for extension in each knee and failed to provide a clear assessment of the actual degree of loss of motion in each knee due to pain on repetitive motion.  In a December 2012 statement, the Veteran's representative also highlighted that range of motion findings for extension in each knee were not included in the March 2011 VA joints examination report.

In addition, in a May 2012 statement, the Veteran asserted that his knees were getting progressively worse with each passing year.  VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Based on the Veteran's assertions as well as the inadequacies identified in the March 2011 VA joints examination report, an additional VA examination is necessary in order to determine the current level of severity of the Veteran's service-connected left knee patellar tendonitis and right knee patellar tendonitis.

The claims file also reflects that the Veteran has received medical treatment for his service-connected knee disabilities from the VA Medical Center (VAMC) in Marion, Illinois; however, as the claims file and Virtual VA file only includes records from that facility dated up to April 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain updated treatment records pertaining to the Veteran's service-connected knee disabilities from the Marion VAMC dated since April 2012 and associate them with the claims file.

2.  Then, the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected left knee patellar tendonitis and right knee patellar tendonitis.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, must be conducted, and all findings must be reported in detail.

The AMC should ensure that the examiner provides all information required for rating purposes.  The examiner must conduct full range of motion studies on the service-connected left and right knee disabilities.  The examiner must first record the range of motion (including flexion and extension) on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Again, the examiner should note the specific degree of additional loss of range of motion after repetitive motion in each knee.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Furthermore, the examiner should state whether any pain associated with the each knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional loss of range of motion during flare-ups.

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

